Citation Nr: 1109427	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  08-36 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


ISSUES 

1. Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for status-post arthroscopy of the right knee, to include arthritis (right knee disability).

3.  Entitlement to service connection for a left knee disability, to include arthritis.

4.  Entitlement to service connection for status-post fusion of the cervical spine, to include arthritis (cervical spine disorder).  


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs





WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. R. Bodger


INTRODUCTION

The Veteran served in the Army National Guard from October 1982 to July 1997 with active duty for training (ACTDUTRA), to include from February 1983 to September 1983 and from April 1991 to July 1991.  He also served in the U.S. Army Reserves from July 1997 to January 2005 with some periods of ACTDUTRA.  He was called to active duty from January 2003 to January 2005.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In July 2010, the Veteran testified before the undersigned Veterans Law Judge during a travel board hearing.  A transcript of the proceeding has been associated with the claims file.  

Throughout the course of this appeal, the Veteran has submitted medical records regarding treatment for sleep problems, gastrointestinal problems, psychiatric problems, and tinnitus.  It is unclear whether the Veteran intends to raise claims of service connection for these disorders.  As such, the matter is referred to the RO for clarification and proper adjudication if necessary.  

This matter is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Veteran will be notified if further action is required of him.  


REMAND

Reasons for Remand:  To obtain VA examinations for his bilateral hearing loss, bilateral knee disorders, and cervical spine disorder.  

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).

The term "veteran" is defined, in relevant part, as "a person who served in the active military, naval, or air service...." 38 U.S.C.A. § 101(2); see also 38 C.F.R. § 3.1(d).  "The term 'active military, naval, or air service' includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24).  The term "active duty for training" includes, "in the case of members of the Army National Guard or Air National Guard of any State, full-time duty under' certain sections of title 32, United States Code, including section 502.  38 U.S.C.A. § 101(22) (C) 38 C.F.R. § 3.6(c) (3).  The term "inactive duty for training" includes, "[i]n the case of members of the Army National Guard or Air National Guard of any State . . . duty (other than full-time duty) under" certain sections of title 32, United States Code, including section 502.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d) (3).  

As noted in the introduction, the Veteran had active service from January 2003 to January 2005 and by means of this service he is a "veteran" under the law.  As to his service in the National Guard and Army Reserves, he is not a "veteran" unless or until it is shown that he "was disabled ... from a disease or injury incurred or aggravated in line of duty" during a period of active duty for training (ACDUTRA) or unless or until it is shown that he "was disabled ... from an injury incurred or aggravated in line of duty" during a period of inactive duty for training (INACDUTRA).  If he was so disabled, such a period of ACDUTRA or INACDUTRA is then considered "active military service" and the person is then considered a "veteran" for that period of service.

Initially, the Board recognizes that the Veteran had a period of active service as well as verified periods of ACDUTRA from February 1983 to September 1983, from April 1991 to July 1991, and from January 2003 to January 2005.  However, the evidence suggests that the Veteran may have had other periods of ACDUTRA. Therefore, the Board finds that there must be further development to determine if the Veteran had other periods of ACDUTRA and INACDUTRA.  

Hearing Loss:  In addition, the Board finds that a VA examination must be conducted with respect to the Veteran's claim of entitlement to service connection for bilateral hearing loss.  The Veteran asserts that his hearing loss is due to his in-service noise exposure.  By way of background, the Veteran's VA Form DD 214 for the period from February 1983 to September 1983 indicates that he was an allied trades specialist (44E).  His MOS for his period of service from April 1991 to July 1991 was a tow/dragon repairer (27E).  The Veteran's VA Form DD 214 for his period of service from January 2003 to January 2005 indicates that the Veteran's MOS was that of an automated logistical specialist (92A).  In a November 2010 Training Letter 10-35, the Director of the VA Compensation and Pension Service provided a Duty MOS Noise Exposure Listing, which indicates a low probability that an automated logistical specialist was exposed to in-service noise exposure.  However, this letter lists an allied trades specialist with a high probability of in-service noise exposure.  It is unclear from this Training Letter the probability of noise exposure for a tow/dragon repairer.  Nevertheless, the Veteran has indicated that he was exposed to loud noise throughout his National Guard and Reserve service, especially during his mobilization from January 2003 to January 2005.  The Veteran is competent to report in-service noise exposure.  See generally Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As such, in-service acoustic trauma is conceded

Turning to the medical evidence, the Veteran's service treatment records provide that the Veteran's hearing progressively got worse from his National Guard enlistment until his separation from the Army Reserves.  An October 1982 National Guard enlistment examination shows that the Veteran's ears were clinically normal and his audiogram results were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
5
10
LEFT
15
10
15
15
5

Under VA standards, the Veteran's hearing was within normal limits and did not constitute a hearing loss disability at enlistment into the National Guard.  See 38 C.F.R. § 3.385.  The Veteran's October 1982 Report of Medical History provides that he suffered from hearing loss for which the examiner noted some tone deafness.   The Veteran continued to report problems with hearing loss throughout his National Guard and Reserve Service.  He submitted to numerous audiometric studies which showed varying degrees of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).  In a September 1986 audiogram, the examiner noted that the Veteran's hearing loss was slight but not diagnosable.  His audiometric findings were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
15
15
15
LEFT
20
15
20
20
25

There are no audiometric evaluations for the Veteran's active duty from April 1991 to July 1991.  However, in an August 1992 periodic examination, the Veteran's audiometric findings were similar to the September 1986 audiometric readings noted above.  In an August 1992 Report of Medical History, the Veteran again indicated that he had a problem with hearing loss for which the examiner noted mild hearing loss.  Further, in February 1997, the Veteran submitted to a periodic examination where the audiometric results were:  




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
15
30
25
LEFT
20
15
25
30
35

In the accompanying Report of Medical History, the examiner indicated that the Veteran had bilateral decreased nerve deafness which was hereditary.  This was the final audiometric reading prior to discharge from the National Guard.  

Thereafter, the Veteran's Army Reserve Medical Examination, dated in May 2002, showed audiometric results as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
25
20
35
30
LEFT
15
20
30
40
45

Thereafter, the Veteran was mobilized in January 2003 for active duty.  In a January 2004 physical profile, the Veteran had normal hearing in his right ear and normal hearing in his left ear through 2000 Hz, sloping to moderately-severe sensorineural hearing loss.  The Veteran received a P2 profile, in part due to these results.  In a September 2004 physical profile, the Veteran's condition was noted as bilateral mild low frequency, severe high frequency sensorineural hearing loss.  The examiner indicated that the Veteran had not been exposed to hazardous noise in excess of 85 dBA or weapons fire without the use of properly fitted hearing protection.  His hearing was found to be as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
40
50
50
LEFT
30
30
45
50
60

Conversely, in the audiometric report, the examiner then provided that the Veteran had a significant history of noise exposure with recent exposures to artillery and simulators.  He also indicated tinnitus and an increased difficulty understanding speech.  

In a November 2004 report for hearing aid fitting, the Veteran's hearing was again tested.  However, the audiogram results were not interpreted.  A review of the chart indicates that the Veteran's hearing is almost exactly the same as the September 2004 audiogram results.  See Kelly, 7 Vet. App. at 474.  In a December 2004 assessment for release, it was noted that the Veteran had been placed on permanent profile for his hearing loss and arthritis.  

The service treatment records indicate that the Veteran's left ear hearing loss had met the disability threshold under 38 C.F.R. § 3.385 during the May 2002 examination.  Prior service treatment records, however, also show that the Veteran's hearing loss had slowly started to worsen.  It is unclear however whether his hearing loss occurred while the Veteran served on ACDUTRA or INACDUTRA.  On remand, the VA examiner should address whether the Veteran's hearing loss was directly related to his active duty from January 2003 to January 2005 as well as whether his hearing loss was directly related to any periods ACDUTRA or INACDUTRA or whether a hearing loss disability preexisted the periods of ACDUTRA and INACDUTRA.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board further notes the Veteran is entitled, with regard to his periods of active service from January 2003 to January 2005, to application of certain presumptions in the law which lessen the evidentiary burdens for "veterans" in establishing service connection for disabilities, including the presumptions of sound condition and of aggravation and the presumption for certain chronic diseases becoming manifest within one-year after a period of active duty.  He is however not entitled to these presumptions during his other periods of service, including the periods of ACDUTRA and INACDUTRA during the Reserves and National Guard.  See Donnellan v. Shinseki, --- Vet. App. ----, 2010 WL 4629058 (November 17, 2010); see also McManaway v. West, 13 Vet. App. 60, 67 (1999); Paulson v. Brown, 7 Vet. App. 466, 469-70 (1995)(noting that the Board did not err in not applying presumptions of sound condition and aggravation to appellant's claim where he served only on ACDUTRA and had not established any service-connected disabilities from that period).  However, without applying the presumptions in the law favorable to "veteran," he is still entitled to have the RO consider his claim for service connection both on a direct basis and based on aggravation if it is shown that a hearing loss disability preexisted a period of ACDUTRA or INACDUTRA.

Finally, the Board notes that the February 1997 National Guard examination provided that the Veteran's hearing loss was hereditary.  This is the only medical record indicating that his hearing loss was hereditary in nature.  The provisions of 38 C.F.R. § 4.9, 4.57 make a distinction between congenital and acquired defects.  Service connection for congenital or developmental defects is precluded by 38 C.F.R. §§ 3.303(c), 4.9.  VA's Office of General Counsel has distinguished between congenital or developmental defects, for which service connection is precluded by regulation, and a congenital or hereditary disease, for which service connection may be granted, if initially manifested in or aggravated by service.  O.G.C. Prec. Op. 82-90, 55 Fed. Reg. 45711 (1990); O.G.C. Prec. Op. 67-90, 55 Fed. Reg. 42353 (1990).  Defects were defined as "structural or inherent abnormalities or conditions that are more or less stationary in nature."  O.G.C. Prec. Op. 82-90, 55 Fed. Reg. 45711 (1990).  However, congenital or development defects may be service-connected where a superimposed disability occurs during, or as a result of, active service. VAOPGCPREC 82-90.  The VA examiner should determine if in fact the Veteran's hearing loss was a congenital or developmental defect and/or whether a superimposed disability occurred during the Veteran's service.  

Left Knee:  The Board notes that VA's duty to assist includes providing the Veteran with a VA examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See McLendon, 20 Vet. App. 79.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran's service treatment records show complaints of left knee pain in June 1991 for which he denied any history of trauma.  X-rays taken of his left knee demonstrated no evidence of a fracture or dislocation.  In July 1991, the Veteran continued to complain of left knee pain.  He indicated that he injured his knee during a period of active duty.  

In a September 1991 permanent profile evaluation, the Veteran had arthritis in both knees for which he took medication.  During a May 2002 Army Reserve examination, the Veteran's lower extremities were abnormal.  He was found to have crepitus and surgical scars in both knees.  

VA medical records are silent for any complaints of left knee pain or treatment.  However, the Veteran testified during his Board hearing that he experienced left knee pain.  In a November 2008 statement, the Veteran provided that his left knee was aggravated by running to meet the Army fitness standards.  He also indicated that in 1991, while on active during in Redstone Arsenal in Alabama, he injured his left knee.  The Board finds that the Veteran is competent to report continued complaints of left knee pain both during and after service.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson, 581 F.3d 1313.  The Veteran is also credible in these assertions.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  However, knee disorders, to include arthritis, are not conditions capable of lay diagnosis, must less the type of conditions that can be causally related to military service by lay testimony.  Davidson, 581 F.3d 1313.  

During a July 2006 QTC examination, the Veteran provided that he suffered from arthritis, which had its onset in 1991 after an in-service injury.  X-ray results of his left knee were within normal limits and the Veteran was diagnosed with mild chondromalacia of the left knee.  Unfortunately, the examiner did not provide an opinion as to the nature or etiology of the Veteran's current left knee disorder.  Further, there is no indication that the examiner reviewed the Veteran's claims file or was made aware of the Veteran's medical history other than what the Veteran reported during this examination.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008).  As such, the Board finds that this QTC examination is inadequate.  See Barr, 21 Vet. App. at 312.  On remand, the Veteran should be afforded another examination. 

As noted again, the Veteran is entitled to application of certain presumptions in the law which lessens the evidentiary burdens for "veterans" in establishing service connection for disabilities with regard to his periods of active service from January 2003 to January 2005.  He is also entitled to these presumptions during his other periods of service, including the periods of ACDUTRA and INACDUTRA during the Reserves and National Guard.  See Donnellan, 2010 WL 4629058; McManaway, 13 Vet. App. at 67; Paulson, 7 Vet. App. at 469-70.  Without applying the presumptions in the law favorable to "veteran," he is still entitled to have the RO to consider his claim for service connection on a direct basis and based on aggravation if it is shown that a low back disability preexisted a period of ACDUTRA or INACDUTRA.

Right Knee:  The record indicates that the Veteran injured his right knee in a civilian, work-related incident in January 1990.  The record does not provide, nor does the Veteran assert, that his right knee disorder occurred while on active duty or ACTDUTRA.  Instead, the Veteran asserts that his right knee disorder was aggravated by his active duty, to include running and marching to meet the Army fitness standards.  Again, the Veteran meets the criteria for a "veteran" for his service from January 2003 to January 2005.  In order for the Veteran to achieve "veteran" status and be eligible for service connection for disability claimed during his active duty for training service, the record must establish that he was disabled during active duty for training due to a disease or injury incurred or aggravated in the line of duty or he was disabled from an injury incurred or aggravated during inactive duty training.  See Paulson, 7 Vet. App. at 470; Biggins, 1 Vet. App. at 478.  

During a January 1990 evaluation, the Veteran was assessed with internal derangement of the right knee, symptoms consistent with displaced medial meniscus tear.  In a January 1990 operative report, the Veteran's meniscus was unable to be repaired and the surgeon performed a menisectomy.  In an August 1992 National Guard periodic examination report, the Veteran's history of knee surgery was noted.  His August 1992 Report of Medical History indicated that he suffered from torn cartilage of the right knee.  

Subsequent service records show continued complaints of right knee pain.  In a September 2001 permanent profile evaluation, the Veteran was noted to have continued problems with arthritis in both knees.  A May 2002 U.S. Army Reserves examination report showed crepitus and surgical scars on both knees.  

The Veteran submitted to a July 2006 QTC examination in association with his right knee disability where x-ray reports showed his right knee to be within normal limits.  He was diagnosed with mild chondromalacia of the right knee, status post arthroscopy.  The Board finds that the July 2006 QTC examination is inadequate as the examiner did not provide an opinion as to the nature and etiology of the Veteran's pre-existing right knee disorder.  See Barr, 21 Vet. App. at 312.  Further, there is no indication that the examiner was made aware of the Veteran's full medical history by a review of the claims file.  Id.; see also Nieves-Rodriquez, 22 Vet. App. 295.  

Again, the Veteran is entitled to the application of certain presumptions in the law which lessens the evidentiary burdens for "veterans" in establishing service connection for disabilities for his period of active duty from January 2003 to January 2005.  See Donnellan, 2010 WL 4629058; McManaway, 13 Vet. App. at 67; Paulson, 7 Vet. App. at 469-70.  He is still entitled to have the RO consider his claim for service connection both on a direct basis, i.e., as incurred in service, and based on aggravation if it is shown that a low back disability preexisted a period of ACDUTRA or INACDUTRA.  As such, the Veteran should be scheduled for another VA examination in connection with this claim.  

Cervical Spine Disability:  The record indicates that the Veteran injured his cervical spine in 2000.  It is unclear the nature of this injury.  However, in a November 2008 statement, the Veteran indicated that he was sent to Ft. Lee, Virginia for logistical leadership MOS training in September 2000.  He provided that his orders were inaccurate and caused him to arrive at Ft. Lee very late, which necessitated carrying his luggage, weighing 200 pounds, about a mile to the nearest pay phone.  He indicated that he developed stiffness in his neck thereafter.  The Veteran is competent to attest to events and symptoms he experienced during service.  See Jandreau, 492, F.3d at 1377.  Nevertheless, it is unclear whether the Veteran was on ACDUTRA at the time he allegedly injured his neck in September 2000.  On remand, as provided above, the RO should attempt to clarify the dates of the Veteran's ACDUTRA and INACDUTRA.  

In December 2000, Veteran sought medical treatment for continued complaints of stiffness and pain in his neck and radiating pain in his upper shoulders and arms.  The Veteran was diagnosed with a herniated disc at C6-7 and underwent an anterior cervical discectomy at C6-7 in December 2000.  A September 2001 permanent profile evaluation indicated that the Veteran had been on temporary profile since December 2000 for his neck injury.  Following the September 2001 evaluation, he was placed on a permanent profile.  In a December 2004 medical assessment for separation, it was noted that the Veteran's neck pain had worsened and he had experienced more frequent flares of arthritis and intense pain.  

The Veteran submitted to a July 2006 QTC examination in association with his neck disability where x-ray reports showed degenerative changes of the cervical spine, spondylolisis at C4-5 with anterior cervical discectomy and fusion at C6-7.  He was diagnosed with degenerative joint disease, status post fusion at C6-7, with residual scar.  The examiner did not provide an opinion as to the nature and etiology of the Veteran's cervical spine disability and there is no indication that he was made aware of the Veteran's full medical history through a review of the Veteran's claims file.  For these reasons, the Board finds that the examination is inadequate.  See Barr, 21 Vet. App. at 312; Nieves-Rodriquez, 22 Vet. App. 295.  As such, the Veteran should be scheduled for a VA examination in connection with this claim on remand.  

Again, the Veteran meets the criteria for a "veteran" for his service from January 2003 to January 2005 and is entitled to the application of certain presumptions in the law which lessens the evidentiary burdens for "veterans" in establishing service connection for disabilities.  See Donnellan, 2010 WL 4629058; McManaway, 13 Vet. App. at 67; Paulson, 7 Vet. App. at 469-70.  He is entitled to have the RO consider his claim for service connection both on a direct basis, i.e., as incurred in service, and based on aggravation if it is shown that a cervical spine disability preexisted a period of ACDUTRA or INACDUTRA.

Interestingly, in a January 1995 annual medical certificate, it was noted that the Veteran was on workman's compensation for his right knee, right wrist, and right shoulder.  This in the only indication that the Veteran may have injured his right shoulder and/or cervical spine in a civilian, work-related incident as subsequent workers compensation documents find that he should only be compensated for his right knee.  On remand, the RO should also attempt to clarify whether the Veteran is receiving worker's compensation for a cervical spine disability.  

Accordingly, the case is REMANDED for the following action:

1. Contact the NPRC and any other appropriate agency to request the complete service records of the Veteran, including his service in the Army National Guard from October 1982 to July 1997 and with the U.S. Army Reserves from July 1997 to January 2005.  The RO should search any other appropriate records repository to which pertinent serve records may have been sent.  The Veteran's active duty, ACDUTRA, and INACDUTRA service dates should be verified.  Attempts should be made to determine if any records support the Veteran's assertions of his constant noise exposure while on ACTDUTRA and/or whether he was on ACTDUTRA in September 2000 when he allegedly injured his cervical spine.  As set forth in 38 U.S.C.A § 5103A(b)(3) and 38 C.F.R. § 3.159(c)(2), the RO should continue its efforts to locate such records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  The Veteran should be notified of the attempts to locate the service records in question, as well as any further action to be taken.  All records and responses received should be associated with the claims file.

2. After attempts to clarify the Veteran's active duty, ACDUTRA, and INACDUTRA have been made and any notification received, schedule the Veteran for a VA audio examination to assess the nature and etiology of his bilateral hearing loss.  The examiner should review the claims file, including the Veteran's service treatment records and VA medical records and render any relevant diagnoses pertaining to the claim for bilateral hearing loss.  All indicated tests should be performed and all clinical findings reported in detail.  

The examiner should state a medical opinion as to whether it is at least as likely as not that any current hearing loss disability is the result of a disease, injury, or event in the Veteran's active periods from January 2003 to January 2005, as opposed to its being more likely due to some other factor or factors.

The examiner should also specifically determine whether the Veteran's hearing loss is a congenital or acquired disorder.  If the hearing loss is congenital in nature, the examiner should determine whether it is clear and unmistakable (obvious or manifest) that this disorder was not permanently made worse (aggravated) by a superimposed injury beyond its normal progression by military service, to include acoustic trauma.  

If the hearing loss is not found to be congenital and is not related to the Veteran's period of active service, to the extent possible, the examiner should opine whether it is at least as likely as not that the Veteran had a preexisting low back disability prior to any verified periods of ACDUTRA and INACDUTRA.  If the examiner determines that a preexisting hearing loss disability existed prior to any of the verified periods of ACDUTRA and/or INACDUTRA, the examiner should opine as to whether it is at least as likely as not that the Veteran became disabled from a disease or injury of his hearing loss aggravated beyond its natural progression.  In rendering this opinion, the examiner shoulder note that temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute "aggravation" unless the underlying condition worsened. Davis v. Principi, 276 F.3d 1341, 2346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

If the examiner determines that the Veteran did not have a preexisting low back disability prior to any of the periods of ACDUTRA or INACDUTRA, the examiner should opine as to whether it is at least as likely as not that he became disabled from a disease or incurred in the periods of ACDUTRA and INACTDUTRA.

The Veteran has asserted that he had noise exposure in service.  It should be noted that he is competent to attest to factual matters of which he had first-hand knowledge.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of any bilateral knee disorders that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, private medical records, and statements.

It should be noted that the Veteran sought treatment for a left knee pain from June 1991 to July 1991 following an in-service injury.  He was on active duty during this time.  He also suffered from a civilian work related injury to his right knee in January 1990.  

The examiner should state a medical opinion as to whether it is at least as likely as not that any current knee disorders are the result of a disease, injury, or event in the Veteran's period of active service (January 2003 to January 2005), as opposed to its being more likely due to some other factor or factors.  

If the examiner concludes that any of the Veteran's knee disorders are not related to his period of active service, to the extent possible, the examiner should opine as to whether it is at least as likely as not that the Veteran had a preexisting knee disability prior to any of the verified periods of ACDUTRA and INACDUTRA.  The examiner should take special note of the work injuries noted above with respect to the Veteran's right knee.  If the examiner determines that a preexisting knee disability existed prior to the verified periods of ACDUTRA or INACDUTRA, the examiner should opine as to whether it is at least as likely as not that the Veteran became disabled form a disease or injury of his knees aggravated beyond its natural progression.  In rendering this opinion, the examiner should note that temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute "aggravation" unless the underlying condition worsened.  Davis, 276 F.3d at 1346-47.  
If the examiner determines that the Veteran did not have a preexisting knee disability prior to any of the periods of ACDUTRA or INACDUTRA, the examiner should opine as to whether it is at least as likely as not that the Veteran became disabled from a disease or injury of either knee incurred in the periods of ACDUTRA or INACDUTRA.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4. Schedule the Veteran for a VA to assess the nature and etiology of any neck disabilities present at this time.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, private medical records, and statements.

It should be noted that the Veteran sought treatment in September 2000 for cervical spine stiffness and radiating pain.
The examiner should identify all current cervical spine disorders.  After clarification is sought regarding the Veteran's periods of ACDUTRA and INACDUTRA, the examiner should The examiner state a medical opinion as to whether it is at least as likely as not that any current neck disorders are the result of a disease, injury, or event in the Veteran's period of active service (January 2003 to January 2005), as opposed to its being more likely due to some other factor or factors.  

If the examiner concludes that any of the Veteran's cervical spine disorders are not related to his period of active service, to the extent possible, the examiner should opine as to whether it is at least as likely as not that the Veteran had a preexisting neck disability prior to any of the verified periods of ACDUTRA and INACDUTRA.  If the examiner determines that a preexisting neck disability existed prior to the verified periods of ACDUTRA and/or INACDUTRA, the examiner should opine as to whether it is at least as likely as not that the Veteran became disabled form a disease or injury of his neck aggravated beyond its natural progression.  In rendering this opinion, the examiner should note that temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute "aggravation" unless the underlying condition worsened.  Davis, 276 F.3d at 1346-47.  

If the examiner determines that the Veteran did not have a preexisting neck disability prior to any of the periods of ACDUTRA or INACDUTRA, the examiner should opine as to whether it is at least as likely as not that the Veteran became disabled from a disease or injury of the neck incurred in the periods of ACDUTRA or INACDUTRA.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5. When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (2010).





______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).   

